ORDER GRANTING IN PART AND DENYING . IN PÁRT APPLICATION FOR WRITS OF EXECUTION AND GARNISHMENT
On April 10, 1991, this court entered judgment in favor of Nelson and Robertson Pty., Ltd. ("N&R") and against defendants "K.M.S.T., INC., an American Samoa Corporation, and J.J. YONG, a/k/a JUM-YONG JUNG, a/k/a MR. CHUNG," for the sum of $217,741.40 plus post-judgment interest calculated at 18% per annum.
On July 14, 1997, N&R .filed an application for a writ of execution against "J.J. Yong a/k/a Jum-Yong Jung, a/k/a Mr. Chung and Malaeimi Valley Mart” for satisfaction of the April 10, 1991, judgment, (emphasis added) Additionally, N&R applied for writs of garnishment addressed to Amerika Samoa Bank and Bank of Hawaii, to forbid the banks from payment of "any debt owed byyyou, now due or to become due, to J.J. Yong a/k/a Jum-Youg Jung a/k/a Mr. Chung and Malaeimi Valley Mart." (emphasis added)
Because the writs of execution and garnishment do not "conform to and follow the judgment" dated April 10, 1991, the Clerk of Courts is directed to only issue the writ of execution and writ of garnishment after striking the phrase "and Malaeimi Valley Mart." Merrifield v. Western Cottage Piano & Organ Co., 87 N.E. 379, 380 (Ill. 1909) (citing Hobson *88v. McCambridge, 130 Ill. 367, 22 N.E. 823; Kinkade v. Gibson, 209 Ill. 246, 70 N.E. 683; 1 FREEMAN ON EXECUTIONS, (3d Ed.). 42; HERMAN ON EXECUTIONS, 56).
It is so Ordered.